DETAILED ACTION
This action is responsive to the application No. 16/349,830 filed on May 14, 2019. The objection to claim 1 is withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 24, 2021 has been entered.

Claim Status
Claims 1, 2, 6, 11-19, 22, 24, and 25 currently pending and being considered in the Office Action. Claims 3-5, 7-10, 20, 21, 23, 26, and 27 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 6, and 11-14, 16-19, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer et al. (Adv. Electron. Mater., 2016) of record (IDS) in view of Wakita (U.S. Pub # 2018/0210337) of record.
Regarding independent Claim 1, Cramer teaches a sensitive field effect device comprising;
a substrate (Fig. 1(c): PEN, p. 2 col. 2 lines 17-19); and
a plurality of ionization sensitive field effect devices (Fig. 1(c), p. 5 col. 1 line 1-p. 6 col. line 14 & p. 7 lines 8-15), arranged on said substrate (PEN), wherein each of said ionization sensitive field effect devices (Fig. 1(c)) comprises:
a semiconductor channel (Fig. 1(c): GIZO semiconductor, p. 2 col. 2 lines 29-32) comprising a layer made of an amorphous oxide (GIZO),
a source electrode (Figs. 1(b)-(c): S, p. 2 col. 2 lines 23-26) connected to said semiconductor channel (GIZO semiconductor),
a drain electrode (Figs. 1(b)-(c): D, p. 2 col. 2 lines 23-26) connected to said semiconductor channel (GIZO semiconductor), such that said semiconductor channel GIZO semiconductor) is interposed between said source electrode (S) and said drain electrode (D),
a gate electrode (Fig. 1(c): Mo gate, p. 2 col. 2 lines 23-26), wherein a gate capacity (CG) of the gate electrode (Mo gate) is a function of a gate-source voltage (VGS) at different frequencies (the instant limitation “gate capacity (CG) of the gate electrode” is considered a material property of the structure, wherein the prior art of Cramer anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01),
a dielectric layer (Fig. 1(c): Ta2O5/SiO2 dielectric, p. 2 col. 2 lines 26-29) interposed between said gate electrode (Mo gate) and said semiconductor channel (GIZO semiconductor), the dielectric layer (Ta2O5/SiO2 dielectric) arranged to be exposed to an ionizing radiation (p. 3 col. 1 line 2-col. 2 line 7), the dielectric layer (Ta2O5/SiO2 dielectric) comprising at least one main layer (Ta2O5), made of at least one material including at least one cation element (Ta) with an atomic number (73) selected so as to increase the absorption of said incident ionizing radiation to be sensed (the instant limitation “atomic number” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Cramer anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art Ta2O5/SiO2 dielectric) has includes a high atomic number Z (73), said atomic number Z being higher than 36 (Z>36).
	Cramer is silent with respect to at least one RFID transmitter having a pair of electrodes connected to the source electrode and the gate electrode of a related field effect device, configured for being connectable to a RFID receiver (RFID-R); wherein said RFID transmitter switches state from a first logic state of high-impedance to a second logic state of low-impedance and transmits the state change to said RFID receiver (RFID-R).
Wakita discloses a device comprising: 
at least one RFID transmitter (including at least Fig. 29C: 27, paragraph [0374]) having a pair of electrodes (paragraph [0377]) connected to the source electrode (Fig. 29C: 42, paragraph [0375]) and the gate electrode (Fig. 29C: 46, paragraph [0376]) of a related field effect device (Fig. 29C: 47, paragraph [0376]), configured for being connectable to a RFID receiver (RFID-R) (the instant language, “configured for being connectable to a RFID receiver” is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, the device disclosed by Wakita is considered capable of being connectable to an RFID receiver; see MPEP § 2111.04);
wherein said RFID transmitter (27) switches state from a first logic state of high-impedance to a second logic state of low-impedance and transmits the state change to said RFID receiver (RFID-R) (the instant language, “switches state from a first logic state of high-impedance to a second logic state of low-impedance and transmits the state change to said RFID receiver” is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, the device disclosed by Wakita is 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “at least one RFID transmitter having a pair of electrodes connected to the source electrode and the gate electrode of a related field effect device, configured for being connectable to a RFID receiver (RFID-R); wherein said RFID transmitter switches state from a first logic state of high-impedance to a second logic state of low-impedance and transmits the state change to said RFID receiver (RFID-R)” teachings of Wakita to the device of Cramer because Wakita discloses in paragraph [0002] that an RFID tag may be incorporated into a device to be used in various fields, such as logistics management, commodity management, shoplifting prevention, and quality control.
Regarding Claim 2, Cramer as previously modified teaches the device according to claim 1, wherein said amorphous oxide (GIZO) is high mobility amorphous oxide type and is selected from a group consisting of: Indium Gallium Zinc Oxide (IGZO) and/or Indium Hafnium Zinc Oxide (IHZO) and/or Zinc Tin Oxide (ZTO) and/or Gallium Zinc Tin Oxide (GZTO) (by broadest reasonable interpretation, GIZO and IGZO may be considered equivalent).
Regarding Claim 6, Cramer as previously modified teaches the device according to claim 4, wherein said at least one main layer (Ta2O5) of said dielectric layer (Ta2O5/SiO2 dielectric) is made of Yttrium Oxide (Y2O3) and/or Zirconium Oxide (ZrO2) and/or Hafnium Oxide (HfO2) and/or Tantalum Pentoxide (Ta2O5) and/or Bismuth Oxide (Bi2O3).
Regarding Claim 11, Cramer as previously modified teaches the device according to claim 1, wherein said dielectric layer (Ta2O5/SiO2 dielectric) is in electrical contact with said source electrode (S) and said drain electrode (D).
Regarding Claim 12, Cramer as previously modified teaches the device according to claim 1, wherein said dielectric layer (Ta2O5/SiO2 dielectric) includes has a thickness greater than or equal 150 nm (p. 2 col. 2 lines 34-36).
Regarding Claim 13, Cramer as previously modified teaches the device according to claim 4, wherein said dielectric layer (Ta2O5/SiO2 dielectric) is a multilayer, comprising one or more insulating layers (SiO2) with an atomic number (14) lower than the atomic number (73) of said main layer (Ta2O5).
Regarding Claim 14, Cramer as previously modified teaches the device according to claim 13, wherein said one or more insulating layers of said dielectric layer (Ta2O5/SiO2 dielectric) are made of silicon-dioxide (SiO2) and/or aluminum-oxide (Al2O3).
Regarding Claim 16, Cramer as previously modified teaches the device according to claim 1, wherein the device comprises at least one substrate (Fig. 1(c): PEN, p. 2 col. 2 lines 17-19), on which said gate electrode (Mo gate) and said dielectric layer (Ta2O5/SiO2 dielectric) are deposited.
Regarding Claim 17, Cramer as previously modified teaches the device according to claim 16, wherein said at least one substrate (PEN) is flexible (p. 2 col. 2 lines 17-19).
Regarding Claim 18, Cramer as previously modified teaches the device according to claim 16, wherein said at least one substrate (PEN) is made of polyethylene naphthalate (p. 2 col. 2 lines 17-19).
Regarding Claim 19, Cramer as previously modified teaches the device according to claim 1, wherein said gate (Mo gate), source and drain electrodes (S & D) are made of conductive materials, including at least one of: molybdenum (Mo), copper (Cu), aluminum (Al), gold (Au) and/or silver (Ag), conducting oxides, Gallium-doped Zinc Oxide (GZO) or Indium Zinc Oxide (IZO) and/or conducting polymers (p. 2 col. 2 lines 23-26).
Regarding Claim 22, Cramer as previously modified teaches the device according claim 1, wherein said field effect devices are arranged as an array or as a matrix (p. 7 col. 1 lines 8-12).
Regarding Claim 24, Cramer as previously modified teaches the device according to claim 1, wherein said RFID transmitter comprises an RFID chip (Wakita: 47) and an antenna (Wakita: 27).
Regarding Claim 25, Cramer as previously modified teaches the device according to claim 23, wherein the sensor comprises a plurality of RFID transmitter, each one being operatively connected to a related field effect devices (Cramer in view of Wakita discloses at least one structure as recited, and it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; see MPEP § 2144.04.VI.B).

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Cramer et al. (Adv. Electron. Mater., 2016) of record (IDS) in view of Wakita (U.S. Pub # 2018/0210337) of record as applied to claim 13 above, and further in view of Yang (U.S. Pub # 2006/0154424) of record.
Regarding Claim 15, Cramer as previously modified by Wakita teaches the device according to claim 13, wherein said dielectric layer (Ta2O5/SiO2 dielectric) comprises 
the combination of said insulating layer (SiO2), with lower atomic number atoms, and said main layer (Ta2O5) repeated from two to ten times (p. 7 col. 1 lines 22-25).
Cramer is silent with respect to wherein said dielectric layer comprises a top layer of the said insulating layer with lower atomic number atoms.
	Yang discloses a field effect device comprising a dielectric layer (Fig. 10: 118, paragraph [0029]), the dielectric layer (118) comprising a main layer (Fig. 10: 122, paragraph [0029]) made of at least one material (Ta2O5), 
wherein the dielectric layer (118) is a multilayer, comprising one or more insulating layers (Fig. 10: 120 & 124, paragraph [0029]) with an atomic number (SiO2) lower than an atomic number of said main layer (122),
SiO2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “said dielectric layer comprises a top layer of the said insulating layer with lower atomic number atoms” teachings of Yang to the device of Cramer because in an alternating stack of two different material layers, the top layer of the alternating stack must be formed of either one of the two materials. Further, one of ordinary skill in the art would have a reasonable expectation of success when forming the top layer from the insulating layer with lower atomic number atoms. Therefore, it would be obvious to one of ordinary skill in the art to try forming the stack having the top layer comprising the insulating layer with lower atomic number atoms. See MPEP § 2143.

Response to Arguments
Applicant's arguments filed October 14, 2020 and May 24, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (October 14, 2020, p. 8 line 16-p. 9 line 8), Applicant argues that the prior art of Cramer does not teach operating the disclosed device as a sensor, and therefore the device of the prior art is not the same as the disclosed invention. Applicant argues that the device of the prior art is tested for radiation tolerance and is noted for only very small fluctuations at high ionization doses.
Examiner respectfully submits that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.II. Further, although the prior art of Cramer does not explicitly disclose the use of the device as a sensor, Cramer discloses in Fig. 4(a) that the 
	Regarding Applicant’s second argument (October 14, 2020, p. 9 line 20-p. 9 line 4), Applicant argues that the prior art of Cramer does not teach the claimed invention because the prior art of Cramer discloses using the disclosed transistor as a three-terminal device, whereas the disclosure of the invention recites using the transistor as a two-terminal device with the gate electrode either shorted to the source or connected to the source through a capacitor.
	Examiner respectfully submits that the claims do not recite a capacitor or recite structural limitations directed to shorting the gate electrode to the source. Therefore, the device of the prior art is considered to have the same structure as the claimed invention, and the differences outlined in Applicant’s argument are considered to amount to intended methods of operation of the device. As noted in response to Applicant’s first argument, a novel method of operation of a device does not distinguish the structure of the device from the prior art.
	Regarding Applicant’s third argument (May 24, 2021, p. 6 lines 13-18), Applicant argues that the prior art of Cramer does not teach the limitation “a gate capacity (CG) of the gate electrode is a function of a gate-source voltage (VGS) at different frequencies” as recited in claim 1. Applicant notes the structure of the gate disclosed by Cramer.
	Examiner respectfully submits that a capacitance between a gate electrode and the channel region of the transistor is considered to be a property of the physical device structure, and since Cramer teaches the claimed device structure, the device of the prior art is considered to have the claimed property. Although Applicant’s argument notes the structure of the transistor disclosed by Cramer, Applicant’s argument does not offer any evidence as to why the disclosed structure would not have the claimed property. Further, since the gate-source voltage in a transistor is responsible for turning the device on and off, the gate capacity would always be considered a function of the gate-source voltage. In other words, in an on-state charge carriers 
	 Regarding Applicant’s fourth argument (May 24, 2021, p. 6 line 19-p. 9 line 17), Applicant argues that the prior art of Wakita does not teach the limitations “at least one RFID transmitter having a pair of electrodes connected to the source electrode and the gate electrode of a related field effect device, configured for being connectable to a RFID receiver (RFID-R)” and “wherein said RFID transmitter switches state from a first logic state of high-impedance to a second logic state of low-impedance and transmits the state change to said RFID receiver (RFID-R)” as recited in claim 1. Applicant quotes Wakita, paragraphs [0374]-[0377], noting the method of formation and operation of the disclosed device.
	Examiner respectfully submits that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.II. Wakita discloses in paragraph [0377] that the source electrode is an input terminal and the gate electrode is an output terminal for the element cited as the RFID transmitter. Applicant’s argument does not explain or provide evidence showing that the structure of the claimed invention is different from that of the prior art. Since the device of the prior art is considered to have the same structure as the claimed device, the device of the prior art is considered capable of the same functions as the claimed device. Therefore, the device of Cramer as modified by the teachings of Wakita is considered to read on the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892